Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

          Claims 1-5 are allowed because none of the prior art references of record teaches a printing device comprising a sensor to determine when a refill container is connected to a fill port of a print substance reservoir; and a non-transitory machine-readable medium storing instructions executable by a processing resource to transmit signals to the indicator responsive to an indication that the sensor has detected the refill container connected to the fill port, wherein the signals correspond to the information to be conveyed by the indicator; and to authenticate the refill container in the combination as claimed. 

          Claims 6-9 are allowed because none of the prior art references of record teaches a non-transitory machine-readable medium storing instructions executable by a processing resource to: provide user instructions responsive to a refill container connecting to a fill port, wherein the user instructions include haptic feedback; determine if an approved refill container is connected to a correct fill port; and refill a print substance reservoir responsive to a determination that the approved refill container is connected to the correct fill port.

           Claims 10-15 are allowed because none of the prior art references of record teaches a method comprising steps of  detecting, by a processing resource, when a refill container is connected to a fill port; receiving, by the processing resource, a refill container information from a memory device included in the refill container; determining, by the processing resource, if a refill process should initiate; refilling, by the processing resource, a print substance reservoir responsive to a determination that the refill process should initiate; providing, by the processing resource, haptic feedback to convey information to a user responsive to initiation of the refill process.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2008/0097770; US Pub. 2011/0131441; US Pub. 2011/0208991) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a. 


/ANH T VO/Primary Examiner, Art Unit 2853